UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

    In re:
                                                               Case No. 19-20905
    The Diocese of Rochester,
                                                               Chapter 11
                            Debtor.



              JOINDER OF CERTAIN SEXUAL ABUSE CLAIMANTS IN OFFICIAL
                 COMMITTEE OF UNSECURED CREDITORS’ OBJECTION TO
                DEBTOR’S MOTION FOR ENTRY OF AN ORDER APPROVING
               SETTLEMENT AGREEMENT WITH CERTAIN UNDERWRITERS
                   AT LLOYD’S, LONDON, CERTAIN LONDON MARKET
                     COMPANIES, INTERSTATE FIRE & CASUALTY
                   COMPANY AND NATIONAL SURETY CORPORATION

             Certain Sexual Abuse Claimants, by and through their undersigned counsel, hereby submit

this joinder to the Official Committee of Unsecured Creditors’ Objection to Debtor’s Motion for

Entry of an Order Approving Settlement Agreement with Certain Underwriters at Lloyd’s, London,

Certain London Market Companies, Interstate Fire & Casualty Company and National Surety

Corporation [Docket No. 1162] (the “Objection”)1 and respectfully states as follows:

                                                   JOINDER

             1.     The undersigned counsel represents six individuals who filed Sexual Abuse Claims

against the Diocese (collectively, the “Claimants”, please see Exhibit “A” attached with

individual claim identification numbers). The Claimants hereby join in and adopt the arguments

set forth in the Objection, which is incorporated herein by reference for all purposes.

             2.     The Claimants believe that the settlement amount with LMI\Interstate is too low.

Moreover, the Claimants cannot support a Settlement Agreement that provides for extensive



1
 Capitalized terms used but not defined herein shall have the meanings and definitions ascribed to them in the
Objection.


DOCS_NY:42450.2 18502/002
     Case 2-19-02021-PRW, Doc 148, Filed 07/08/21, Entered 07/08/21 17:34:14,
                      Description: Main Document , Page 1 of 3
releases of Non-Diocesan Entities without disclosing the amount of contributions by such parties

to a global settlement. The Claimants ask the Court to prevent a manifest injustice and deny the

9019 Motion.

Dated: July 8, 2021                                        Respectfully submitted,

                                                           HERMAN LAW
                                                           434 W. 33rd St., Penthouse
                                                           New York, NY 10001
                                                           Tel: 212-390-0100

                                                   By:      /s/ Scott Michael Duquin
                                                           Scott Michael Duquin
                                                           sduquin@hermanlaw.com




DOCS_NY:42450.2 18502/002               2
   Case 2-19-02021-PRW, Doc 148, Filed 07/08/21, Entered 07/08/21 17:34:14,
                    Description: Main Document , Page 2 of 3
                                EXHIBIT “A”


        1.   CC342
        2.   CC343
        3.   CC344
        4.   CC345
        5.   CC346
        6.   CC401




DOCS_NY:42450.2 18502/002               3
   Case 2-19-02021-PRW, Doc 148, Filed 07/08/21, Entered 07/08/21 17:34:14,
                    Description: Main Document , Page 3 of 3
